PER CURIAM.
In accordance with our decision in McBride v. Moore, 780 So.2d 221 (Fla. 1st DCA 2001), the circuit court correctly concluded that after being sentenced as an habitual offender, petitioner was ineligible for provisional credits on all his sentences, including those imposed before he was designated an habitual offender. Accordingly, we DENY the petition for writ of certiora-ri on the merits, but CERTIFY that our *405decision conflicts with Downs v. Crosby, 874 So.2d 648 (Fla. 2d DCA 2004).
WOLF, THOMAS, and CLARK, JJ., Concur.